 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9    JENNIFER MEZICH AND WALTER                              Case No. C17-01800 RSM
      MEZICH, a married couple, individually and
10    through the marital community composed                  ORDER ON STIPULATED MOTION
      thereof,
11
                              Plaintiffs,
12
             v.
13
      UNITED STATES OF AMERICA,
14
                              Defendant.
15

16          This matter is before the Court on the Defendant’s Notice of Appropriations Received

17   (Dkt. #27) and the Parties’ Stipulated Motion for Extension of Trial Date and Pretrial Deadlines

18   (Dkt. #28). In accordance with the Notice of Appropriations Received and the Parties’
19
     Stipulation, the Court finds and ORDERS that:
20
            1. The stay imposed in the Court’s Order Granting United States’ Motion for a Stay of
21
                  Case in Light of Lapse of Appropriations (Dkt. #26) is LIFTED.
22
            2. The Trial Date and Pretrial Deadlines (Dkts. #21 & #24) are modified as follows:
23
                   Deadline                    Old Deadline                    New Deadline
24
              Expert Witness                 February 11, 2019                 June 19, 2019
25
            Disclosure Deadline

       ORDER - 1
     Discovery Motion Deadline          February 8, 2019           July 19, 2019
 1
       Discovery Completion             March 11, 2019            August 19, 2019
 2
         Mediation Deadline              May 24, 2019            November 1, 2019
         Motions in Limine               June 10, 2019           November 18, 2019
 3      Agreed Pretrial Order            June 26, 2019           December 4, 2019
         Pretrial Conference            To be Scheduled           To be Scheduled
 4    Trial Briefs and proposed           July 3, 2019           December 11, 2019
         findings of fact and
 5       conclusions of law
         Five Day Trial Date               July 8, 2019          December 16, 2019
 6
         Dated this 20 day of February 2019.
 7

 8

 9
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



     ORDER - 2
